Citation Nr: 0309814	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  99-12 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder, variously diagnosed, presently claimed as post-
traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel 




INTRODUCTION

The veteran had honorable active military service from 
December 1965 to June 1974, which included duty in the 
Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision of the 
RO, which denied a claim incorrectly characterized at the RO 
as service connection for PTSD, although, significantly, a 
July 1999 supplemental statement of the case (SSOC) noted 
that the claim had been denied in a prior appeal.  The 
veteran's representative raised the RO's mischaracterization 
in correspondence at the Board in April 2003, 
recharacterizing the issue on appeal as whether new and 
material evidence has been submitted to reopen a claim of 
service connection for PTSD.  The Board recharacterizes the 
issue on appeal appropriate to the documented procedural 
history.  


FINDINGS OF FACT

1.  The RO adequately notified the veteran of the evidence 
and information needed to reopen a claim of service 
connection for an acquired psychiatric disorder claimed as 
PTSD, a claim which the Board favorably reopens herein, and 
VA has obtained all relevant and available evidence 
identified by the veteran in an effort to assist him in 
substantiating his petition to reopen a claim of service 
connection.  

2.  A March 1986 Board decision denied a claim of service 
connection for a psychiatric disorder, variously classified 
[variously diagnosed], but primarily shown at the time to be 
a personality disorder manifested by anxiety and panic 
attacks; the Board's March 1986 decision was based upon the 
evidence then of record and became final.  

3.  Evidence received since the prior March 1986 Board 
decision includes a February 1989 VA examination report 
showing a diagnosis of chronic undifferentiated schizophrenia 
with paranoid ideations, depression and anxiety; the 
additional evidence submitted in connection with the petition 
to reopen a claim of service connection is more than merely 
cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted since the prior 
March 1986 Board decision, which reopens a claim of service 
connection for a psychiatric disorder, variously diagnosed, 
claimed as post-traumatic stress disorder.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. 
§§ 3.130, 3.156(a), 3.159, 20.302, 20.1100, 20.1105 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board is satisfied that the duty to assist has been 
adequately discharged by VA with respect to the issue on 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), 66 Fed. Reg. 45,620, 
45,630-32 (Aug. 29, 2001), codified at 38 C.F.R. § 3.159 
(VCAA).  With regard to the issue on appeal, all identified 
VA and private treatment records pertinent to the appeal were 
obtained.  Neither the veteran nor his representative have 
identified any additional records which have not been 
obtained.  Accordingly, the Board finds that VA has met its 
duty to assist.  

VA has also met VCAA's notice requirements: while an April 
1999 statement of the case (SOC) and a July 1999 supplemental 
statement of the case (SSOC) give less that full notice of 
the VCAA, the Board takes favorable action herein, and so 
there is no prejudice to the veteran.  Additionally, the 
veteran was essentially advised of the sort of evidence or 
information needed to support his claim, and what evidence VA 
would obtain on its own, or in response to information 
provided by the veteran.  Accordingly, both the duty to 
assist and notice provisions of the VCAA are met.  Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board 
concludes that the claim is reopened, but that further 
development is needed.  See Remand portion of this decision.  

II.  New and Material Evidence-Service Connection  

The veteran merely asserts in general terms that he incurred 
either PTSD, or some other psychiatric disorder manifested by 
anxiety and panic attacks, as a result of his military combat 
experiences while stationed in the Republic of Vietnam in the 
late 1960's.  His representative has observed that the proper 
issue on appeal is whether new and material evidence has been 
submitted to reopen a claim previously denied at the Board.  

The Board notes that service connection for a psychiatric 
disorder, variously diagnosed, was denied by a prior Board 
decision dated in March 1986.  The evidence of record at the 
time of that decision included the veteran's service medical 
records and a few post-service treatment records, as 
thoroughly noted in that decision.  The 1986 Board decision 
specifically identified service medical records dated in 
August, September and November 1971; January, February and 
June 1972; October 1973; and, April 1974.  These records show 
inservice treatment for anxiety, headaches, restlessness, and 
insomnia, symptoms which on inservice neuropsychiatry 
examination in April 1974 were thought to represent a 
schizoid personality disorder, reflecting a "life-long" 
pattern of defective adjustments, and generalized anger and 
rage with most people.  The prior Board decision noted that 
inservice military psychiatric professionals initially gave 
various diagnoses to the veteran's demonstrated symptoms, 
including situational reaction, anxiety reaction, and 
anxiety, but that, in the end, a diagnosis of schizoid 
personality disorder was given.  The Board presently adds 
that the April 1974 inservice neuropsychiatry reports 
recommended the veteran for expeditious separation from the 
service, action which was completed in June 1974.  

The post-service medical evidence of record at the time of 
the prior final Board decision dated in March 1986 included a 
February 1984 VA treatment record and a January 1985 VA 
examination report, which show a diagnosis of chronic anxiety 
and panic attacks, symptoms of which the veteran reported to 
have had since his separation from service in 1974.  In 
denying the claim in March 1986, the Board correctly noted 
that personality disorders, like mental deficiencies and 
congenital or developmental defects, are not "diseases or 
injuries" within the meaning of applicable VA statutes and 
regulations.  38 C.F.R. § 3.303(c).  

The Board's March 1986 Board decision to deny service 
connection for a psychiatric disorder, variously diagnosed, 
but primarily thought to be a personality disorder, is final, 
but for new and material evidence to reopen the claim.  
38 U.S.C.A. §§ 7103(a), 7104(a)(b)(West 2002).  That is, the 
decision is final but for new and material evidence to 
reopen: VA law allows for a claim to be reopened if new and 
material evidence is received from the last decision denying 
the claim on any basis.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§§ 3.156(a), 20.1105 (2002); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

New and material evidence means: 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and, 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This does not mean, 
however, that the Board is bound to accept a veteran's 
contradicted or previously discredited reports of in-service 
injury or chronic disability.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  

The evidence received into the record since the time of the 
final March 1986 Board decision tends to show-for the first 
time, that the veteran appears to have a psychiatric 
diagnosis (other then a personality disorder) for which 
service connection may be awarded.  That is, the February 
1989 VA diagnosis of chronic undifferentiated schizophrenia 
with paranoid ideations, depression and anxiety, provides new 
information-a diagnosis of first impression, and one for 
which service connection may be granted.  This sort of 
evidence meets the above identified test for new and material 
evidence in that it must be considered to fairly decide the 
merits of the claim.  Accordingly, the claim is reopened.  

Although the claim is reopened based upon additional evidence 
of a long-standing psychiatric disorder other than a 
personality disorder, there is no clear nexus evidence of 
record, and the additional diagnosis places at issue the 
proper diagnosis of the veteran's clinical symptoms, 
including those demonstrated in service.  Additional 
development of the reopened claim is indicated, as detailed 
in the Remand portion of this decision.  


ORDER

A claim of service connection for a psychiatric disorder, 
variously diagnosed, claimed as post-traumatic stress 
disorder, is reopened; to this limited extent the claim on 
appeal is granted.  


REMAND

Development is required in this case as to necessitate a 
Board Remand to the RO, as requested by the veteran's 
representative in April 2003.  A review of the claims file 
initially reveals that the veteran has not been provided 
notice of the VCAA adequate to permit a decision on the 
merits of the claim.  He has also not been adequately 
notified of the significance of the VCAA changes to VA law.  
Additionally, the Board notes additional development of the 
claim on appeal is necessary.  The record reveals that the 
veteran presently may be in receipt of disability benefits 
through the Social Security Administration (SSA).  See March 
1987 SSA benefits letter, indicating total impairment from 
1981 to 1986, but not thereafter.  The RO should request 
clarification from the veteran, and request and obtain copies 
of any indicated medical records pertinent to the appeal.  
Additionally, the veteran has not been provided a VA 
examination for compensation purposes for nearly 15 years, 
and treatment records pertinent to the appeal have not been 
requested at the RO.  

A VA psychiatric examination is indicated and required in 
this case.  The veteran's service medical records, as 
recognized in the Board's March 1986 decision, tend to show 
that the veteran has had a "life-long" psychiatric 
disorder, whether a personality disorder or otherwise, which 
was manifested while on active duty.  The most recent VA 
examination of record, dated in February 1989, indicates a 
significantly different diagnosis: schizophrenia, chronic 
undifferentiated type, with paranoid ideations, depression 
and anxiety.  While the remote date of last VA psychiatric 
examination alone would support a Remand for a current VA 
examination, the above noted conflicting psychiatric 
diagnoses certainly indicate that a comprehensive VA 
psychiatric examination is necessary in this case.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) held that a breach in the VA's duty 
to assist may exist when there are variously diagnosed 
psychiatric disorders, but none of the examinations fully 
described the degree of disability attributable to each.  
Waddell v. Brown, 5 Vet. App. 454 (1993).  In the instant 
matter on appeal, the Board may or may not be presented with 
multiple psychiatric disabilities.  Moreover, the Court has 
also long held that contemporaneous VA medical examinations 
must be provided in order to fulfill the duty to assist.  See 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Green v. 
Derwinski, 1 Vet. App. 121 (1991); Suttmann v. Brown, 5 Vet. 
App. 127, 138 (1993); Allday v. Brown, 7 Vet. App. 517, 526 
(1995).  See also, Olson v. Principi, 3 Vet. App. 480, 482 
(1992).  In the case presently on appeal, the veteran has not 
been afforded a VA psychiatric examination since February 
1989.  

Finally, another complicating aspect of the claim on appeal 
remains to be considered at the RO: Even if on current VA 
examination the veteran is still thought to have a 
personality disorder, a change in the law since the time of 
the March 1986 Board decision requires additional medical 
opinion on VA psychiatric examination.  That is, service 
connection is permissible for an acquired psychiatric 
disorder where competent medical evidence indicates that such 
disorder is "superimposed" on the personality disorder and 
otherwise related to service.  See Carpenter v. Brown, 8 Vet. 
App, 240, 245 (1995); Beno v. Principi, 3 Vet. App. 439, 441 
(1992); 38 C.F.R. §§ 4.9, 4.127 (2002).  This is particularly 
worth noting in this case because even the examiner who 
diagnosed the schizoid personality disorder during service 
acknowledged that the veteran had had "difficulties 
adjusting to the military service ever since basic 
training," that the veteran had received several Article 15 
military nonjudicial punishments during service, and that he 
had been psychiatrically hospitalized on two occasions, 
again, during service.  However, to warrant service 
connection based on superimposed disease, there still must be 
competent medical evidence supporting such a conclusion.  VA 
examination and medical opinion is needed.  

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any psychiatric or 
neuropsychiatric disorder, including PTSD 
or a personality disorder, as well as any 
treatment for psychiatric symptomatology 
even without diagnosis, such as anxiety 
and anger, from June 1974 to the present.  

The RO should also ask the veteran to 
indicate whether he is in receipt of 
disability benefits through the SSA.  If 
so, pertinent psychiatric medical records 
should be requested and obtained from 
SSA, as well as a copy of any decision 
reached by SSA, for use in the appeal.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records dated from June 1974 to 
the present--if not already of record, as 
identified by the veteran.  As to any 
private treatment records, the RO should 
first secure the necessary release(s), 
prior to the RO obtaining copies of any 
such records.

2.  After associating all available 
pertinent records with the claims file, 
the RO should schedule the veteran to 
undergo VA psychiatric examination to 
determine the etiology of all current 
psychologic pathology, including 
schizophrenia, schizoid personality 
disorder, anxiety reaction, panic attacks, 
depression and anger.  The veteran's 
claims file must be made available to and 
be reviewed by the examiner in connection 
with the examination.  All indicated tests 
and studies should be accomplished, to 
include psychological testing, and all 
pertinent clinical findings should be 
reported in detail.  

The examiner must provide a statement as 
to the etiology of all current psychiatric 
pathology, with a statement of medical 
opinion as to whether it is at least as 
likely as not that any current psychiatric 
disorder was incurred in service or is 
otherwise related thereto.  If an acquired 
psychiatric disability is determined to 
have at least as likely as not been 
superimposed on a personality disorder 
during service or as a result of a 
personality disorder, the examiner should 
so state.  Service medical records should 
be reviewed in making this determination.  
If more than one psychiatric disorder is 
diagnosed, the examiner should make all 
appropriate distinctions, including 
distinguishing the symptomatology 
attributable to one from the other(s).  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include citation to specific evidence of 
record, if necessary) should be set forth 
in a typewritten report.

3.  Thereafter, the RO should complete 
any further development deemed warranted 
by the record.  Additionally, the RO must 
review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 ("VCAA") is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) are fully complied with 
and satisfied. 

4.  Thereafter, the RO should 
readjudicate the claim on appeal, 
identified as "Service connection for a 
psychiatric disorder, variously 
diagnosed, claimed as post-traumatic 
stress disorder," in light of all of the 
pertinent evidence of record (to include 
that associated with the claims file on 
remand), and all applicable legal 
authority.  

If the decision remains adverse to the 
veteran, he and his representative should 
be issued a supplemental statement of the 
case, which includes citation to the law 
and regulations for service connection 
and secondary service connection, and 
afforded a reasonable opportunity to 
respond before the case is returned to 
the Board for further appellate 
consideration.  Evidence recently 
submitted and not previously considered 
must be reviewed and cited in the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


